J-S02010-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA             :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                                          :
              v.                          :
                                          :
                                          :
 SAEED CLARK                              :
                                          :
                     Appellant            :   No. 860 EDA 2020

            Appeal from the PCRA Order Entered March 2, 2020
  In the Court of Common Pleas of Philadelphia County Criminal Division at
                     No(s): CP-51-CR-0010335-2007


BEFORE: BENDER, P.J.E., KUNSELMAN, J., and NICHOLS, J.

MEMORANDUM BY BENDER, P.J.E.:                          Filed: March 25, 2021

      Appellant, Saeed Clark, appeals from the post-conviction court’s March

2, 2020 order denying, as untimely, his petition filed under the Post Conviction

Relief Act (PCRA), 42 Pa.C.S. §§ 9541-9546. Appellant claims that he has

discovered new evidence that warrants an evidentiary hearing. After careful

review, we affirm.

      The PCRA court summarized the facts and procedural history of

Appellant’s case, as follows:

      On May 21, 2009, a jury found Appellant guilty of murder in the
      first degree, criminal conspiracy, and possession of an instrument
      of crime (PIC). He was sentenced on July 6, 2009, to life
      imprisonment on the murder charge, and concurrent sentences
      for criminal conspiracy and PIC. The Superior Court affirmed the
      judgment of sentence on June 15, 2011[, and our Supreme Court
      denied Appellant’s subsequent petition for permission to appeal
      on November 30, 2011].1 Appellant filed a pro se [PCRA] petition
      on May 19, 2014[, and counsel was appointed]. The docket
      reflects that, at a status hearing on July 14, 2017, the matter was
J-S02010-21


     continued for further defense filings. The counseled amended
     petition under consideration was filed on May 7, 2018. It was
     dismissed on March 2, 2020, and Appellant filed a notice of appeal
     on March 2, 2020.
        1 [Commonwealth v. Clark, 31 A.3d 745 (Pa. Super.
        2011) (unpublished memorandum), appeal denied, 32 A.3d
        706 (Pa. 2011)].

     The death giving rise to Appellant’s conviction[s] was that of Larry
     Rouse (Rouse), who, on April 2, 2005, was walking on the street
     and was shot in the back by someone in a van. It is undisputed
     that the driver of the van was Paul Miles and that Appellant was
     in the passenger seat. Between the seats was an AK47 rifle.

                                     ***

     Briefly stated, when Appellant learned that Ricky Smith, a
     teenager, had just suffered a beating by [Rouse], … Appellant
     enlisted the assistance of Paul Miles, asking Miles to bring an
     assault weapon. Miles arrived in a van and … Appellant got into
     the passenger side. The two men then searched for and found
     Rouse, who was on foot. Miles testified [that] … Appellant took
     the weapon that Miles had brought, leaned across the seat in front
     of Miles, pointed the gun out the driver’s window, and discharged
     three bullets, one of which struck and killed Rouse. Sheldon
     Matthews, who was walking with Rouse, was uninjured. He
     testified that there was no one else on the street.

PCRA Court Opinion (PCO), 9/2/20, at 1-2.

     After Appellant filed a timely appeal from the PCRA court’s order

dismissing his petition without a hearing, the court ordered him to file a

Pa.R.A.P. 1925(b) concise statement of errors complained of on appeal.

Appellant timely complied, and the court filed its Rule 1925(a) opinion on

September 2, 2020. Herein, Appellant states one issue for our review:

     1. Did the PCRA court err in dismissing Appellant’s PCRA [p]etition
     without a hearing because Appellant presented and articulated
     newly-discovered evidence in his PCRA [p]etition relating to a
     witness, Theresa Nixon, which was timely per Appellant’s

                                    -2-
J-S02010-21


      averments[,] and this evidence would have led to a different
      outcome at trial?

Appellant’s Brief at 4.

      This Court’s standard of review regarding an order denying a petition

under the PCRA is whether the determination of the PCRA court is supported

by the evidence of record and is free of legal error.        Commonwealth v.

Ragan, 923 A.2d 1169, 1170 (Pa. 2007). We must begin by addressing the

timeliness of Appellant’s petition, because the PCRA time limitations implicate

our jurisdiction and may not be altered or disregarded in order to address the

merits of a petition. See Commonwealth v. Bennett, 930 A.2d 1264, 1267

(Pa. 2007). Under the PCRA, any petition for post-conviction relief, including

a second or subsequent one, must be filed within one year of the date the

judgment of sentence becomes final, unless one of the following exceptions

set forth in 42 Pa.C.S. § 9545(b)(1)(i)-(iii) applies:

      (b) Time for filing petition.--

         (1) Any petition under this subchapter, including a second
         or subsequent petition, shall be filed within one year of the
         date the judgment becomes final, unless the petition alleges
         and the petitioner proves that:

            (i) the failure to raise the claim previously was      the
            result of interference by government officials with    the
            presentation of the claim in violation of              the
            Constitution or laws of this Commonwealth or           the
            Constitution or laws of the United States;

            (ii) the facts upon which the claim is predicated were
            unknown to the petitioner and could not have been
            ascertained by the exercise of due diligence; or

            (iii) the right asserted is a constitutional right that was
            recognized by the Supreme Court of the United States


                                       -3-
J-S02010-21


              or the Supreme Court of Pennsylvania after the time
              period provided in this section and has been held by
              that court to apply retroactively.

42 Pa.C.S. § 9545(b)(1)(i)-(iii). Additionally, at the time Appellant’s petition

was filed, section 9545(b)(2) required that any petition attempting to invoke

one of these exceptions “be filed within sixty days of the date the claim could

have been presented.” 42 Pa.C.S. § 9545(b)(2).1

       Here, Appellant’s judgment of sentence became final on February 28,

2012, at the conclusion of the time for filing a petition for writ of certiorari

with the United States Supreme Court. See 42 Pa.C.S. § 9545(b)(3) (stating

that a judgment of sentence becomes final at the conclusion of direct review

or the expiration of the time for seeking the review); Commonwealth v.

Owens, 718 A.2d 330, 331 (Pa. Super. 1998) (directing that under the PCRA,

petitioner’s judgment of sentence becomes final ninety days after our

Supreme Court rejects his or her petition for allowance of appeal since

petitioner had ninety additional days to seek review with the United States

Supreme Court). Thus, Appellant’s pro se petition filed on May 7, 2014, more

than two years after his judgment of sentence became final, is facially

untimely.    For this Court to have jurisdiction to review the merits thereof,



____________________________________________


1An amendment to section 9545(b)(2), which became effective on December
24, 2018, changed the language to require that a petition “be filed within one
year of the date the claim could have been presented.” 42 Pa.C.S. §
9545(b)(2). That amendment applies to any claims arising on or after
December 24, 2017.


                                           -4-
J-S02010-21



Appellant must prove that he meets one of the exceptions to the timeliness

requirements set forth in 42 Pa.C.S. § 9545(b)(1).

      Appellant claims that he meets the newly-discovered fact exception of

section 9545(b)(1)(ii).    He explains that he obtained an affidavit from an

eyewitness to the shooting, Theresa Nixon, in which Nixon states “that it was

the ‘driver of the van that stuck his arm out the window and fired a weapon

at two (2) people who were standing on the corner.’” Appellant’s Brief at 12

(quoting Amended Petition, 5/6/18, at Exhibit A). Appellant states that he

“did not know of this witness previously and the prospective testimony tends

to exonerate Appellant[,]” as he was undisputedly the passenger in the van,

not the driver. Id. He insists that the timeliness, and merits, of his newly-

discovered-fact   claim   “cannot   realistically   be   determined   absent   an

evidentiary hearing.” Id. at 14.

      The PCRA court concluded that Appellant did not plead sufficient facts

to demonstrate the applicability of section 9545(b)(1)(ii), or that a hearing is

warranted. It explained:

      The petition contains not one allegation or even hint that Nixon’s
      information was unknown to … Appellant. And[,] if unknown, it
      offers not one statement about why, or if, he could have learned
      about it sooner.2 [Commonwealth v.] Marshall, 947 A.2d
      [714,] 720 [(Pa. 2008)]. Appellant cannot overcome this fatal
      omission with the argument that an unsupported claim of
      timeliness under [s]ubsection [9545(b)(1)](ii), standing alone,
      compels an evidentiary hearing to address what is lacking in the
      petition. As in this case, a hearing is not required where the
      petition fails to raise any issues of material fact.
      Com[monwealth] v. Santiago, … 855 A.2d 682 ([Pa.] 2004);
      Pa.R.Crim.P. 908(A)(2)[]. Indeed, having found the petition is


                                      -5-
J-S02010-21


      devoid of any allegations establishing the timeliness exception
      applies, the court was without authority to proceed further.
      Marshall, [947 A.2d at 723].
         2 Also, any petition asserting the newly[-]discovered fact[]
         exception must be filed within sixty days of the date the
         claim could have been raised. 42 Pa.[C.S.] § 9545(b)(2)
         [(prior version)]. There is nothing in the petition that
         affords the court a means to determine if this rule is
         satisfied.

PCO at 4-5 (one footnote omitted).

      We discern no abuse of discretion or legal error in the court’s decision.

In his brief to this Court, Appellant provides no explanation of how he obtained

Nixon’s affidavit, or why he could not have done so sooner with the exercise

of due diligence. We recognize that, in his pro se petition, Appellant stated

that, “[d]uring a phone conversation with his mother, [he] became aware of

an eyewitness to the crime he was convicted of.       Shortly thereafter[,] on

March 23, 2014, [Appellant] received a notorized[,] sworn affidavit from said

witness.”    Pro Se PCRA Petition, 5/19/14, at 4 (unnecessary capitalization

omitted). However, Appellant did not provide a date on which his mother first

informed him about Nixon, or explain why he (or his mother) could not have

discovered her allegedly exculpatory information earlier.

      Moreover, in his amended PCRA petition, Appellant stated only that he

“has been informed of available eyewitness testimony that exonerates [him,]”

and baldly claimed that he “did not know of [] Nixon’s averments prior to her

executing an Affidavit.” Amended Petition, 5/7/18, at 4, 7. Appellant’s claim

that he did not know about Nixon’s exculpatory information until she executed



                                     -6-
J-S02010-21



the affidavit belies his earlier, pro se assertion that he first discovered Nixon’s

information from his mother ‘shortly before’ Nixon provided the affidavit.

      In sum, Appellant failed to plead sufficient facts to demonstrate that he

met the 60-day requirement of section 9545(b)(2), or that he acted with due

diligence in discovering and presenting his newly-discovered fact claim

premised    on   Nixon’s   purportedly   exculpatory,    eyewitness    testimony.

Accordingly, Appellant has failed to convince us that the PCRA court erred by

denying his untimely petition without a hearing.

      Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/25/21




                                       -7-